        Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 1 of 19                 FILED
                                                                                   2020 Jul-13 AM 10:35
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION
 ALABAMA ONE CREDIT                        )
 UNION,                                    )
                                           )
          Plaintiff,
                                           )
                                                      7:18-cv-02102-LSC-GMB
   v.                                      )
                                           )
 HUTTO & CARVER, P.C., et
                                           )
 al.,
                                           )
          Defendants.                      )

                        MEMORANDUM OF OPINION AND ORDER

         On June 3, 2020, United States Magistrate Judge Gray Borden entered a

Report and Recommendation (doc. 47), recommending that Defendant Hutto &

Carver, P.C.’s (“Hutto & Carver”) motion to add crossclaim against the National

Credit Union Association (“NCUA”) (doc. 25) be mooted and that Hutto &

Carver’s Alternative Motion to Compel (doc. 25) be granted, with the NCUA’s

conventional discovery responses due to be served on Hutto & Carver within 21 days

of this Court’s order addressed to the recommendation. The United States timely

filed its objections on June 17, 2020. (Doc. 52.) This Court has considered the entire

file in this action, together with the Report and Recommendation, and has reached

an independent conclusion that the Report and Recommendation is due to be

adopted and approved.
     Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 2 of 19




       I.     BACKGROUND

       As described in the Report and Recommendation, this action is related to the

conservatorship of Plaintiff, Alabama One Credit Union (“Alabama One”), by the

Alabama Credit Union Administration (“ACUA”). After entering conservatorship,

Alabama One filed suit against Defendants 1—attorneys, accountants, and appraisers

who represented or otherwise provided services to Alabama One—in Alabama state

court, alleging that they had engaged in professional malpractice. During the state

court litigation, Defendants sought to discover various documents from Alabama

One that Alabama One asserted were prohibited from disclosure under state and

federal law. With input from the parties, the state court entered an order on July 13,

2016 (“discovery order” or “discovery proceeding”), directing Alabama One to

submit the documents, which this Court will refer to as “Regulatory Information,”

for in camera review to determine whether the information was relevant or protected

from disclosure. 2




1      The claims against one of the Defendants, Paul Toppins, were dismissed with prejudice on
June 10, 2020. (Doc. 50.)
2      On July 16, 2016, the state court entered a Protective Order covering information and
documents exchanged in the case; however, the “Regulatory Information” is expressly outside the
scope of the Protective Order.

                                         Page 2 of 19
     Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 3 of 19




       On August 23, 2016, the United States, on behalf of the NCUA,3 an

independent federal agency, removed the case to this Court pursuant to 28 U.S.C.

§§ 1442(a)(1) and (d)(1), which authorizes the federal government and its agencies

to remove a proceeding “against or directed to” them that arises out of their official

duties. (See Doc. 1 in Alabama One Credit Union v. Toppins, et al., 7:16-cv-01382-

LSC.) This Court remanded the case to state court because the discovery order was

not “against or directed to” the NCUA and, accordingly, the NCUA could not rely

on § 1442(d)(1) as a basis for removal.

       On December 6, 2018, the state court granted a motion by Hutto & Carver,

Alabama One’s outside auditors, to add the NCUA as a necessary party. On

December 21, 2018, the United States once again removed the case to this Court

pursuant to 28 U.S.C. §§ 1442(a)(1) and (d)(1). Contemporaneously with the

removal, the United States moved the court (1) to quash the state court order

directing that the Regulatory Information be submitted for in camera review because

it includes records that are protected from public disclosure by the NCUA’s

regulations, and (2) to dismiss the NCUA as a party to the lawsuit because it enjoys



3
        In sum, the NCUA operates as both a regulator for existing credit unions and a conservator
for defunct credit unions. It was created by the Federal Credit Union Act, 12 U.S.C. § 1751 et seq.
See 12 U.S.C. § 1752a(a) (establishing “in the executive branch of the Government an independent
agency to be known as the National Credit Union Administration”).

                                           Page 3 of 19
     Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 4 of 19




sovereign immunity. Following a hearing on September 19, 2019, this Court denied

without prejudice the United States’ motion. (Doc. 21.)

      On January 10, 2020, Hutto & Carver moved to compel the NCUA to respond

to its conventional written discovery or, in the alternative, to assert a crossclaim

against the NCUA under the Administrative Procedure Act, 5 U.S.C. § 702 et seq.

(the “APA”). (Doc. 25.) According to the motion, Hutto & Carver served

conventional written discovery on the NCUA on November 14, 2019. Additionally,

on December 3, 2019, Hutto & Carver received from the NCUA a response to Hutto

& Carver’s September 29, 2017, request for documents pursuant to United States ex

rel. Touhy v. Ragen, 340 U.S. 462 (1951) (“Touhy request”), in which the NCUA

stated that it would not produce any of the requested documents. With respect to

both Hutto & Carver’s Touhy request and its conventional written discovery, the

NCUA’s position is that Hutto & Carver may challenge the agency’s decisions on

document production only by filing a new and distinct lawsuit under the APA. After

Hutto & Carver’s motion was fully briefed, the Magistrate Judge issued the Report

and Recommendation now before this Court. (Doc. 47.)

      II.   STANDARD

      Upon the filing of objections to a magistrate judge’s proposed findings and

recommendations, this Court “make[s] a de novo determination of those portions of


                                    Page 4 of 19
     Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 5 of 19




the report or specified proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This Court “may accept, reject, or modify” such

findings or recommendations “in whole or in part.” Id.

      III.   DISCUSSION

      The United States lodges two primary objections to the Report and

Recommendation. First, the United States objects to the conclusion that the NCUA

is not entitled to sovereign immunity because it did not satisfy the Supreme Court’s

high bar of clearly showing the necessity of immunity to avoid grave interference

with a government function. The United States also insists that the NCUA’s

sovereign immunity deprived the state court of subject matter jurisdiction over the

action and, by extension, this Court lacks subject matter jurisdiction on removal

under the “derivative jurisdiction” doctrine. Second, the United States objects to

the conclusion that the Court can review the NCUA’s decisions not to produce

certain documents under the APA standard as part of this pending proceeding,

rather than requiring the filing of a new and distinct APA action. The Court will

address each argument.

             A. Sovereign Immunity

      “Absent a waiver, sovereign immunity shields the Federal Government and

its agencies from suit.” FDIC v. Meyer, 510 U.S. 471, 475 (1994). The federal


                                    Page 5 of 19
     Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 6 of 19




government’s waiver of sovereign immunity “must be unequivocally expressed in

statutory text.” Lane v. Pena, 518 U.S. 187, 192 (1996). One way for Congress to

waive a federal agency’s sovereign immunity is by inserting a “sue and be sued”

clause in the organic statute creating the agency. See Meyer, 510 U.S. at 475. A

common “sue and be sued” clause empowers the agency to “sue and be sued,

complain and defend, in any court of competent jurisdiction of the United States.”

See, e.g., id. at 480 (quoting 12 U.S.C. § 1725(c)(4)) (explaining the clause within the

Federal Savings and Loan Insurance Corporation’s organic statute). By inserting

such a broad “sue and be sued” clause in an agency’s organic statute, Congress

effects a “broad” waiver of the agency’s sovereign immunity. Id. at 475 (quoting

United States v. Nordic Village, Inc., 503 U.S. 30, 34 (1992)). The Supreme Court has

admonished that broad “sue and be sued” clauses are to be “‘liberally construed,’

notwithstanding the general rule that waivers of sovereign immunity are to be read

narrowly in favor of the sovereign.” Id. at 480 (internal citation omitted).

      The Supreme Court has long recognized three implied exceptions to a federal

agency’s waiver of sovereign immunity. See Fed. Hous. Admin. v. Burr, 309 U.S. 242,

245 (1940). The relevant exception here is when the federal agency “clearly

show[s]” that an implied exception to the waiver of immunity “is necessary to avoid

grave interference with the performance of a governmental function.” Id. (emphases


                                      Page 6 of 19
     Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 7 of 19




added). In 2019, the Supreme Court reiterated the three implied exceptions and

emphasized that showing entitlement to an exception is a “high bar” for a federal

agency to meet. See Thacker v. Tenn. Valley Auth., 139 S. Ct. 1435, 1443 (2019).

      The Report and Recommendation concluded that the sue-and-be-sued clause

contained in 12 U.S.C. § 1789(a)(2) of the Federal Credit Union Act waived the

NCUA’s sovereign immunity in federal or state court, and the United States had

failed to demonstrate an exception to the waiver. In its objections, the United States

insists that an implied exception to the waiver is necessary to avoid grave

interference with the NCUA’s government functions. It asserts that one of the

NCUA’s principal government functions is “protecting the stability of the United

States’ financial system by its regulation and supervision of the nation’s credit

unions.” (Doc. 52 at 4.) To that end, the NCUA reviews credit unions’ confidential

records and produces reports of examination that evaluate their financial conditions.

In turn, “[t]his information is used” to analyze the soundness of credit union

management and risks of potential losses, as well as to identify problem areas for the

credit union to improve. (Id.) The United States asserts that the NCUA’s

examination process and analysis “is central to its government function as a

regulatory and supervisory agency,” as is the NCUA’s “process of maintaining the

confidentiality of its examination records and analysis.” (Id. at 4–5.) The United


                                     Page 7 of 19
     Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 8 of 19




States avers that “the security of financial institutions depends on public

confidence” and that such confidence “could be undermined by public release of

candid evaluations of the regulator.” (Id. at 5 (emphasis added).) The United States

insists that disclosure of the documents sought by Hutto & Carver would require the

NCUA to “divulge sensitive information about the agency’s regulatory actions, and

would risk a grave interference with the performance of NCUA’s governmental

function.” (Id. at 6.)

      This Court first notes that the arguments advanced in the United States’

objections were not made to the Magistrate Judge during briefing on Hutto &

Carver’s motion (doc. 25), despite the United States raising and arguing the issue of

sovereign immunity (see doc. 30 at 3–4). “[A] district court has discretion to decline

to consider a party’s argument [raised in objections to the magistrate judge’s report

and recommendation] when that argument was not first presented to the magistrate

judge.” Williams v. McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009). Even considering

the United States’ new arguments, this Court agrees with the Report and

Recommendation’s conclusion that the United States has not met the “high bar” of

clearly showing that immunity is necessary to avoid a grave interference with a

government function. In the absence of any authority indicating otherwise, the

United States’ argument that public confidence “could be undermined by public


                                     Page 8 of 19
      Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 9 of 19




release of candid evaluations of the regulator” is insufficient to show that immunity

is necessary to avoid grave interference with the NCUA’s government functions.

       The United States failed to cite any authority since Burr where a court held

that it was “clearly shown” that subjecting a federal agency to suit would be a “grave

interference” with a government function. 4 This Court’s independent research



4       The United States did, in a footnote, cite Dantzler, Inc. v. Empresas Berríos Inventory &
Operations, 958 F.3d 38 (1st Cir. 2020), in support of its position that the NCUA would suffer a
grave interference with the performance of its government function. Dantzler involved a suit
brought by a putative class of shippers who use the services of ocean freight carriers to import
goods into Puerto Rico through the port of San Juan. The claims stemmed from a cargo scanning
program implemented by the Puerto Rico Ports Authority (“PRPA”) to improve the safety of the
port. The Dantzler court ultimately held that the class lacked constitutional standing to sue, id. at
43, but also stated in a footnote that it found it “difficult to see how PRPA cannot be cloaked with
sovereign immunity here in its performance of an inspection function that is governmental in
nature,” id. at 50 n.6. However, this Court finds Dantzler neither applicable nor persuasive for
four reasons.

        First, PRPA is not a federal agency or instrumentality but rather a public corporation
created by the Commonwealth of Puerto Rico. See Grajales v. P.R. Ports Auth., 831 F.3d 11, 13–14
(1st Cir. 2016). Under First Circuit precedent, “Puerto Rico’s sovereign immunity in federal
courts parallels the states’ Eleventh Amendment immunity.” Jusino Mercado v. Commonwealth of
P.R., 214 F.3d 34, 39 (1st Cir. 2000) (emphasis added). Thus, Dantzler addressed a different
species of sovereign immunity than the sovereign immunity applicable to the federal government
and its agencies. Second, the Dantzler court explained that its holding on standing grounds made
it “unnecessary” to reach PRPA’s sovereign immunity argument, Dantzler, 958 F.3d at 50 n.6,
thereby rendering dicta the court’s statements about sovereign immunity. Third, the Dantzler
court made clear that its speculation about the applicability of sovereign immunity was based in
part on First Circuit precedent addressing whether PRPA is an arm of the Commonwealth of
Puerto Rico entitled to assert the Commonwealth’s immunity. See id. (citing Grajales, 831 F.3d at
11). But given that Grajales held that PRPA is not an arm of the Commonwealth entitled to assert
the Commonwealth’s immunity, see 831 F.3d at 30–31, this Court is not sure how Grajales supports
the proposition offered in Dantzler. Finally, while it observed that PRPA’s cargo scanning program
“was implemented to further the governmental purposes of improving national security and
ensuing proper tax collection,” Dantzler, 958 F.3d at 50 n.6, the Dantzler court failed to articulate
how the suits at issue would interfere with that governmental function, let alone how such
interference was “clearly shown” as required by the Supreme Court in Thacker.
                                            Page 9 of 19
    Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 10 of 19




reveals that the Supreme Court and the majority of Circuit Courts of Appeals

presented with this issue have concluded that the federal agency had not

demonstrated grave interference. See Loeffler v. Frank, 486 U.S. 549, 556–57 (1988)

(concluding that subjecting the United States Postal Service to interest awards would

not pose a threat of grave interference with its functions); F.D.I.C. v. Hulsey, 22 F.3d

1472, 1480 (10th Cir. 1994) (FDIC had not shown that sovereign immunity from

breach of contract claims was “necessary to avoid a grave interference with the

FDIC’s function”); A.L.T. Corp. v Small Bus. Admin., 801 F.2d 1451, 1462 (5th Cir.

1986) (concluding, in case where Small Business Administration sought immunity

from breach of contract claim, that there was “no grave interference with the SBA’s

function as a result of suits such as these”); Beneficial Fin. Co. of N.Y. v. Dallas, 571

F.2d 125, 128 (2d Cir. 1978) (concluding, in case where United States Postal Service

sought immunity from garnishment proceedings, that there was “no showing of

grave interference with any USPS function”); May Dep’t Stores Co. v. Williamson,

549 F.2d 1147, 1148 (8th Cir. 1977) (rejecting Postal Service’s argument that

sovereign immunity from garnishment proceedings was “necessary to avoid grave

interference with its performance”); Standard Oil Div., Am. Oil Co. v. Starks, 528

F.2d 201, 204 (7th Cir. 1975) (reversing district court’s grant of sovereign immunity

to United States Postal Service because Postal Service had not made “clear


                                      Page 10 of 19
    Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 11 of 19




showing” that suits at issue would impose grave interference with the Postal

Service’s functions); see also Goodman’s Furniture Co. v. U.S. Postal Serv., 561 F.2d

462, 464–65 (3d Cir. 1977) (agreeing with analysis and reasoning in Standard Oil and

May Department Stores and similarly concluding that the Postal Service was not

immune from garnishment proceedings).

      While the above cases are generally thin in analysis, their conclusions are

instructive because they illustrate how demonstrating entitlement to an exception to

the waiver of sovereign immunity is a “high bar” to clear. See Thacker, 139 S. Ct. at

1443. For example, in Standard Oil, the Seventh Circuit reversed a district court’s

holding that the United States Postal Service was entitled to sovereign immunity

from garnishment proceedings for the possible debts of 750,000 employees. 528

F.2d 201, 204 (7th Cir. 1975). The district court had concluded that subjecting the

Postal Service to such suits would impose a grave interference with the Postal

Service’s functions. Id. The Seventh Circuit disagreed because there was “no ‘clear

showing’ of interference.” Id. (emphasis added). The court explained that it could

not “on the mere assertions made here [by the Postal Service] imply that Congress

did not intend the full consequences of what it said” when it gave the Postal Service




                                    Page 11 of 19
     Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 12 of 19




the power to sue and be sued. Id. Accordingly, the court concluded that there was

“no basis in law or policy” for blocking such proceedings. Id.5

       This Court finds that there has been no clear showing that subjecting the

NCUA to suit would gravely interfere with its government functions. The Court

will not “on the mere assertions made here” by the United States “imply that

Congress did not intend the full consequences of what it said” when it gave the

NCUA the power to sue and be sued. See Standard Oil, 528 F.2d at 204. Moreover,

the possibility that the NCUA will have to disclose some details of its regulatory

functions and findings does not clearly show grave interference with its government

functions.    This is so especially considering the Court’s authority to employ

mechanisms such as protective orders to prevent disclosure to nonparties or to




5
        The Court’s research also revealed a case wherein the Fourth Circuit Court of Appeals, in
an unpublished decision, concluded that grave interference was shown. See Hendy v. Bello, 555 F.
App’x 224, 226 (4th Cir. 2014). In Hendy, the plaintiff, a United States Postal Service employee,
sought a state-law injunction that would prohibit her supervisor from coming to their mutual
workplace, the Westlake Post Office in Bethesda, Maryland. The state court granted the
injunction, and the United States removed the case to the District Court for the District of
Maryland under the federal officer removal statute. Id. at 225. The district court dismissed the
action for lack of subject matter jurisdiction on the grounds of sovereign immunity, and the Fourth
Circuit affirmed. Id. at 227. The court concluded that “in prohibiting a federal employee from
entering her federal workplace, waiving sovereign immunity would disturb the federal agency’s
internal functions.” Id. at 226. It also reasoned that it was “inconsistent with the principle of
federal supremacy to allow such interference with the performance of a federal employee’s
duties.” Id. Accordingly, the court concluded that it “could not have been Congress’s intent” to
waive sovereign immunity under these circumstances. Id. Even if the Court were persuaded that
Hendy reached the correct conclusion, the Court finds it factually distinguishable from this case,
and thus the Court is not persuaded that a similar outcome is warranted here.
                                          Page 12 of 19
     Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 13 of 19




protect the NCUA from having to disclose certain documents at all that are found to

be confidential or privileged. Accordingly, this Court agrees with the Report and

Recommendation’s conclusion that the NCUA has not demonstrated an exception

to its waiver of sovereign immunity.

               B. Derivative Jurisdiction

       The United States makes a related argument that, because the NCUA enjoys

sovereign immunity from suit in state court, the state court lacked subject matter

jurisdiction over the action and this Court acquired none on removal under the

“derivative jurisdiction” doctrine. 6 Because this Court has concluded that the

NCUA has waived its sovereign immunity, the United States’ derivative jurisdiction

argument necessarily fails as well.

               C. Independent APA Action

       Finally, the United States objects to the Report and Recommendation’s

conclusion that Hutto & Carver is not required to file a new and distinct APA action

to obtain review of the NCUA’s decisions to deny its Touhy requests and its refusal

to respond to conventional discovery. The Report and Recommendation correctly

observed that “[a]lthough the Eleventh Circuit has not been presented with the


6       “As the state court was without jurisdiction over either the subject-matter or the United
States, the District Court could not acquire jurisdiction over them by the removal. The jurisdiction
of the federal court on removal is, in a limited sense, a derivative jurisdiction.” Lambert Run Coal
Co. v. Baltimore & O.R. Co., 258 U.S. 377, 382 (1922).
                                           Page 13 of 19
    Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 14 of 19




precise question of whether the review of an agency’s decision to deny a Touhy

request necessitates an independent APA action,” it has reviewed objections similar

to the NCUA’s here “without insisting on a separate APA suit or even a formal

joinder of the agency as a party.” (Doc. 47 at 10.) In Moore v. Armour Pharmaceutical

Co., the Eleventh Circuit reviewed the district court’s grant of a federal agency’s

motion to quash under the APA’s arbitrary or capricious standard as part of the

pending civil action and not as part of a separate APA proceeding. 927 F.2d 1194,

1197 (11th Cir. 1991).

      Moreover, this Court agrees with the Report and Recommendation that

Forgione v. HCA, Inc., 954 F. Supp. 2d 1349 (N.D. Fla. 2013) (construing state court

litigation as an APA action after federal agency removed case and then filed motion

to quash subpoena), while not binding, is instructive. In Forgione, state court

plaintiffs sought to depose two employees of Florida’s Agency for Health Care

Administration (“ACHA”). The United States objected to the subpoenas on the

grounds that the ACHA employees had acted under the direction of the United

States Department of Health & Human Services (“HHS”) such that they were

subject to HHS’s Touhy regulations, and it removed the case to federal court. The

court concluded that the parties had effectively “transformed” the removed

discovery dispute into an APA claim. Id. at 1352–53. The court explained that while


                                    Page 14 of 19
      Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 15 of 19




the United States “did not explicitly consent to characterization of the instant

proceedings as an APA action,” the United States nevertheless “implicitly

consented by removing this action, advancing the claim that the state employees are

subject to HHS’s Touhy regulations, and urging only that [HHS’s] actions did not

violate” the APA standard. Id. at 1353. The court also addressed the “significant

reasons” why judicial efficiency weighed in favor of resolving the APA dispute

within the pending federal case, including the court’s familiarity with the dispute

and the expectation that the plaintiffs would “simply file an APA action the next day,

with nearly identical briefs and arguments” if the court dismissed the pending case.

Id.

       This Court agrees with the Report and Recommendation that, just as in

Forgione, the United States here “has not expressly consented to adjudicating its

APA dispute with Hutto & Carver in the instant federal action, but its actions and

legal arguments . . . amount to an implicit admission that this is an appropriate forum

for the APA dispute.” (Doc. 47 at 13.) As in Forgione, the United States removed

this action to federal court amid a state court discovery dispute related to a federal

agency. In both cases, the United States argued that the agency’s Touhy regulations

govern disclosure of the requested materials. As in Forgione, the United States here

invokes the arbitrary and capricious standard among other arguments against the


                                     Page 15 of 19
    Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 16 of 19




disclosure of the materials. (See, e.g., doc. 30 at 5; doc. 36 at 1.) Finally, the same

judicial efficiency considerations weigh in favor of resolving the APA dispute within

the instant case—“most importantly, the potential for avoiding needless delay and

expense associated with dismissing and refiling this dispute tomorrow in the same

forum.” (Doc. 47 at 13–14.) Like the Magistrate Judge, this Court is not willing to

endorse the United States’ formalistic approach to APA jurisdiction, especially

when the Eleventh Circuit has not insisted upon such an approach. See Moore, 927

F2d at 1197.

      In its objections, the United States did not discuss Moore or Forgione, nor did

it offer any case law where a court reached a different conclusion. Instead, the

United States advanced three reasons why a separate APA action is required, none

of which this Court finds persuasive. First, the United States asserts that courts

must conduct their review under the APA based on “the whole record or those parts

of it cited by a party,” see 5 U.S.C. § 706, and that APA review here would be

premature because the Court does not have the “whole record” before it. Because

the “whole record” is lacking, the United States argues that it would be “difficult”

for the Court to decide whether the NCUA’s actions were arbitrary or capricious.

The Court is not persuaded for three reasons. First, according to the statutory

language the United States cites, this Court need not review “the whole record” in


                                     Page 16 of 19
     Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 17 of 19




every case but instead can review “those parts of [the record] cited by a party.”

Second, the United States does not explain what is missing from the record in order

to make it “whole” or complete. Finally, the United States does not explain why

the record could not be made “whole” or otherwise supplemented in the current

action as opposed to in an entirely separate, new APA action.

       Second, the United States argues that the scope and methods of discovery are

broader under the Federal Rules of Civil Procedure than the APA. The United

States is conflating the issues. Although certain methods of discovery may be

unavailable in an APA action, the NCUA’s own regulations plainly state that

“[w]hen the NCUA is a party to a legal proceeding, it will be subject to the applicable

rules of civil procedure governing production of documents and witnesses.” 12

C.F.R. § 792.49. The NCUA is a party to this proceeding. Accordingly, the Court

does not find it improper to subject the NCUA to conventional discovery regarding

production of documents and witnesses, particularly since the United States makes

no argument that Hutto & Carver’s discovery requests exceed what is contemplated

by 12 C.F.R. § 792.49. Moreover, as the Report and Recommendation observed, the

NCUA may file a Motion for Protective Order objecting to discovery requests as

beyond the scope of its Touhy regulations, and the court can address that motion

once it is filed.


                                     Page 17 of 19
    Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 18 of 19




      Third and finally, the United States says that APA review requires deference

to an agency’s decision and that such deference would be lost in a civil action with

broad discovery. The United States’ concern does not follow from the Report and

Recommendation’s conclusions or the Eleventh Circuit’s decision in Moore. Moore

resolved a federal agency’s motion to quash under the APA’s arbitrary and

capricious standard without insisting on a separate APA proceeding. Further, the

Report and Recommendation found that “this is the correct forum for resolving

[NCUA’s] objections under the APA’s arbitrary and capricious standard of review.”

(Doc. 47 at 14.) In sum, it is clear that the United States wants APA review of the

NCUA’s decisions under the arbitrary and capricious standard, and this is precisely

what is contemplated by both the Report and Recommendation and Moore.

      IV.   CONCLUSION

      For the reasons stated herein, the findings and recommendation of the

Magistrate Judge are hereby ADOPTED and APPROVED as the findings and

conclusions of this Court. Hutto & Carver’s motion (doc. 25) is GRANTED IN

PART insofar as it seeks to compel the NCUA to respond to Hutto & Carver’s

discovery requests and DENIED IN PART AS MOOT insofar as it seeks to add a

crossclaim against the NCUA. The NCUA’s conventional discovery responses are

due to be served on Hutto & Carver within 21 days from the date of this Order.


                                    Page 18 of 19
Case 7:18-cv-02102-LSC-GMB Document 54 Filed 07/13/20 Page 19 of 19




 DONE and ORDERED on July 13, 2020.



                                   _____________________________
                                             L. Scott Coogler
                                        United States District Judge
                                                                      199335




                            Page 19 of 19
